GARDEN, JUDGE:
On September 27, 1979, the claimant was driving his 1979 Ford Fiesta in a northwesterly direction on W. Va. Route 87 toward Ripley when his left front and rear wheels struck a large pothole that extended into both lanes of travel. The claimant seeks to recover damages in the sum of $111.76.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For the respondent to be found liable for damages caused by a collision with a pothole, the claimant must prove that the respondent had actual or constructive knowledge of the pothole, and a reasonable amount of time to repair the hole or take other suitable action. Davis v. Dept. of Highways, 11 Ct. Cl. 150 (1977). Even if it were conceded that the respondent had constructive notice of the pothole involved in this case, there was no evidence from which the Court could infer that it had had such notice for sufficient time to repair it or take any other suitable action. Accordinly, the claim must be denied.
Claim disallowed.